Citation Nr: 1708093	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1966 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension.  In November 2014, the Board remanded the claim for additional development.

In February 2016, the Board denied the Veteran's claim.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court granted a Joint Motion for Remand, which served to vacate the Board's February 2016 decision and to remand the claim back to the Board for action in compliance with the Joint Motion for Remand.


REMAND

Pursuant to the directives of the Joint Motion for Remand, a remand is required in order to schedule the Veteran for a VA examination.  Specifically, according the Joint Motion for Remand, an opinion is required regarding whether the Veteran's hypertension is etiologically related to service, to include his presumed exposure to herbicide in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his hypertension.  The examiner must review the claims file and note that review in the report.  Based on the examination of the Veteran and the review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to active service, to include his presumed exposure to herbicides therein.  

The rationale for all opinions expressed must be provided.  Note that the fact that hypertension is not a disability presumed to be related to herbicide exposure is not sufficient to serve as a rationale in this case.

2.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other developed determined to be warranted.  

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, furnish a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

